[ex10-7logo.jpg]

 

December 21, 2006

Eli Campo

 

Dear Eli:

 

I am pleased to offer you the position of Executive Vice President, General
Manager, Israel in our Ra'anana office with a scheduled start date on or about
February 15, 2007 as mutually agreed between you and LivePerson. This letter
shall confirm the terms and conditions of our employment offer to you:

 

·You will be paid base salary at a monthly rate of 72,000 NIS (seventy-two
thousand New Israeli Shekels) according to current payroll practices in the
Israel office.

 

·You will report directly to the Chief Executive Officer.

 

·You will be provided with company car benefits in accordance with LivePerson's
existing standard practices and policies.

 

·You will be eligible to participate in the LivePerson bonus plan, as it exists
from time to time under terms comparable to other LivePerson employees of
similar role and responsibility. Currently, the executive bonus program
contemplates milestones and objectives set in advance on at least an annual
basis as well as metrics related to overall company performance. Your target
annual bonus for the 2007 calendar year will be 215,000 NIS. Your target bonus
in subsequent years will be determined in the sole discretion of LivePerson but
in no event will the amount of any target bonus be set at less than 25% of your
then-current annual base salary. Your actual 2007 bonus payout will be
determined in the sole discretion of LivePerson based on the profitability of
the company as compared to Plan, your individual bonus target (prorated for the
portion of 2007 that you are employed at LivePerson if you are hired after
January 1, 2007), and your personal contribution to the company's efforts and
the successful attainment of the agreed upon milestones and objectives, as
determined by your manager(s) in their sole discretion. Eligibility for and
payment of such bonus, if any, is conditioned on your being actively employed by
LivePerson as of the date the bonus, if any, is paid. Your actual bonus payment
is likely to be either greater or less than your target amount based on these
criteria. In any year, LivePerson may determine not to pay any bonus based on
the above criteria. LivePerson reserves the right to amend or terminate its
bonus plan at any time.

 

Your initial objectives and milestones will relate to the general areas
described below, with specific goals, metrics and other requirements to be
determined following the start date of your employment and from time to time
thereafter by the company's Chief Executive Officer, President and/or Board of
Directors:

 

462 Seventh Avenue, 3rd Floor, New York, NY 10018 t212.609.4200 f212.609.4201
www.liveperson.com  

 

 

 

 

[ex10-7logo.jpg]

 

Eli Campo

December 21, 2006

Page 2 of 5

 

v       Management and oversight of the operations and personnel of the Ra'anana
office in accordance with company policies, procedures, fiscal plans and any
other corporate directives that may issue from time to time;

 

v       Management and oversight of the company's hosting, production and
support environments with a focus on improving existing system uptime and
achieving the company's desired levels of system uptime, stability and
scalability consistent with the demands of the company's current business as
well as future business, strategic and fiscal plans, as same may be updated by
the company from time to time; and

 

v      Management and oversight of the company's research and development
function including responsibility for the delivery of all currently planned and
future software code releases in coordination with the company's product
marketing function and in accordance with the company's overall product roadmap,
strategy, business and fiscal plans as same may be updated by the company from
time to time.

 

·You will be granted an unvested option to purchase 300,000 shares of LivePerson
common stock at a strike price determined by the LivePerson Board of Directors.
We currently anticipate that there will be an option grant date on or before
February 15th, 2007. In the event that your first day of employment is
subsequent to the option grant date, the option grant date for your specific
option grant will be your first day of employment, and the strike price of the
options granted to you shall be the market price at the time of the grant. This
option will be granted under the terms and conditions of the LivePerson
Incentive Stock Option Plan and the Notice of Grant of Stock Option, which will
be issued to you at the time of the grant. Unvested options vest in equal
increments of 25% annually over four (4) years, beginning on the first
anniversary of the grant date. Options issued to you will be "102 capital gain
track" options to the extent that such classification is within the company's
reasonable control. Following termination of your employment, you will have the
ability to exercise options as specified in this letter and pursuant to the
LivePerson Incentive Stock Option Plan.

 

·The Employee shall be entitled to annual Recreation Pay per year according to
the then prevailing applicable law. Furthermore, you will be eligible for
vacation in accordance with LivePerson's vacation policy as it exists from time
to time. Under the current policy, you will accrue vacation at the rate of 20
days per year, accruing pro-rata on a monthly basis following the start date of
your employment. Annual vacations may be accumulated and/or redeemed as provided
under the laws of the State of Israel. Unused vacation in any given year will be
carried forward pursuant to the company's vacation policy as it may exist from
time to time and in accordance with the laws of the State of Israel.

 

 

 

 

[ex10-7logo.jpg]

 



Eli Campo

December 21, 2006

Page 3 of 5



 

·The company will pay, at its sole cost and expense, a sum equal to 7 1/2 %
(seven and one-half percent) of the Employee's monthly current salary on behalf
of the Employee to the Advanced Study Fund in which the Company participates.
The Employee will pay a sum equal to 2 1/2 % (two and one-half percent) of
his\her monthly current salary, at his\her expense, into said fund as is
standard practice. In addition, the company will make payments toward an
executive insurance fund, and toward disability insurance in accordance with the
laws of the State of Israel. Upon termination of employment, the company will
transfer and release to you all accrued and unpaid funds held by the company for
executive insurance and the Advance Study Fund in accordance with the
requirements of the laws of the State of Israel. The details of the foregoing
payments will be further specified in the employment agreement between you and
the company to be executed upon the start date of your employment.

 

·You will receive further orientation regarding benefits you are eligible for
and company policies on or shortly after your start date.

 

·This offer is made contingent upon your successful completion of the Company's
pre-employment procedures, which may include reference and background
verification of your prior employment and other information provided by you
during the interview process.

 

·By signing this letter you confirm that to the best of your knowledge following
diligent inquiry and investigation you are not subject to any agreement, with a
prior employer or otherwise, which would prohibit, limit or otherwise be
inconsistent with your employment at LivePerson or prevent you from performing
your obligations to LivePerson. Additionally, please be advised that it is
LivePerson's corporate policy not to obtain or use any confidential, proprietary
information or trade secrets of its competitors or others, unless it is properly
obtained from sources permitted to disclose such information. By signing this
letter below, you are acknowledging that you have been advised of this policy
and that you accept and will abide by it, and you are also agreeing that you
will not use or disclose any confidential or proprietary information of
LivePerson to any third party, including any previous or subsequent employer.

 

·This letter is not an Employment Agreement. Employment with LivePerson will not
take effect until an Employment Agreement with LivePerson. or any subsidiary of
LivePerson, has been executed by both you and a representative of the Company.

 

·In the event of any voluntary termination of your employment, you will provide
the company with no less that six (6) months advance notice of such voluntary
termination and, if requested by the company, you will assist and cooperate with
the company to find, recruit and hire a replacement for your position, and you
will provide assistance as requested by the company for the purpose of effecting
an orderly transition of your responsibilities to such replacement. Should your
full time employment continue with the company during the six (6) month period
following your notice of voluntary termination, you will receive the following
benefits: (i) within thirty (30) days following termination, pro-rated payment
of your then-current target annual bonus, proportional to the percentage of the
relevant fiscal year actually served by you prior to your termination; and (ii)
subject to the terms of the Option Plan, any unvested options to purchase
LivePerson stock held by you that would have vested within the six (6) month
period immediately following the date of your termination will automatically and
immediately vest and become exercisable upon your date of termination and remain
exercisable for a period of up to one year following such termination, but in no
event beyond the expiration of the option term.

 

 

 

 

[ex10-7logo.jpg]

 



Eli Campo

December 21, 2006

Page 4 of 5



 

·In the event that your employment is involuntarily terminated by LivePerson or
any successor entity Without Cause or Constructively Terminated, whether in the
event of a Change of Control or otherwise (as such capitalized terms are defined
below), you will be eligible to receive the following severance benefits: (i)
severance in an amount equal to your then current base salary for a period of
six (6) months payable in the form of a lump-sum, cash payment due within thirty
(30) days of your date of termination; (ii) subject to the terms of the Option
Plan, any unvested options to purchase LivePerson stock held by you that would
have vested within the 12 month period immediately following your termination
will automatically and immediately vest and become exercisable upon such
termination and remain exercisable for a period of up to one year following such
termination, but in no event beyond the expiration of the option term, and (iii)
within thirty (30) days following termination, pro-rated payment of your
then-current target annual bonus, proportional to the percentage of the relevant
fiscal year actually served by you prior to your termination. The foregoing
severance benefits will be conditioned upon your execution and non-revocation of
a general release of claims in favor of LivePerson and its subsidiaries in a
reasonable form to be provided by LivePerson.

 

·A termination Without Cause shall be defined as termination of employment other
than for death, disability, termination for Cause or any resignation by you.
Cause shall be defined as: (i) your failure to substantially perform your duties
to LivePerson or any of its subsidiaries provided that the company has
previously made you aware of such failure, (ii) your conviction of, or plea of
nolo contendere to, a felony (regardless of the nature of the felony) or any
other crime involving dishonesty, fraud, or moral turpitude, (iii) your gross
negligence or willful misconduct (including but not limited to acts of fraud,
criminal activity or professional misconduct) in connection with the performance
of your duties and responsibilities to LivePerson or any of its subsidiaries,
(iv) your failure to substantially comply with the rules and policies of
LivePerson or any of its subsidiaries governing employee conduct or with the
lawful directives of the Board of Directors of LivePerson, or (v) your breach of
any non-disclosure, non-solicitation, non-competition or other restrictive
covenant obligations to LivePerson or any of its subsidiaries.

 

·Constructively Terminated shall be defined as resignation by you as a result of
a material diminution of your job responsibilities, level of authority, title
and/or base salary without your consent; provided, however, that: (1) a change
in your title by the company resulting from a change or restructuring of titles
applied to company personnel in your peer level shall not be deemed a material
diminution in title or a Constructive Termination for purposes of this
agreement; and (2) you shall give LivePerson written notice within thirty (30)
days of the occurrence of such circumstances constituting Constructive
Termination and you shall be deemed Constructively Terminated only if LivePerson
has not cured such circumstances within twenty (20) business days following its
receipt of such notice.

 

 

 

 

[ex10-7logo.jpg]





 

Eli Campo

December 21, 2006

Page 5 of 5



 

Change of Control shall be defined as any transaction or group of related
transactions following which the holders of LivePerson's voting power
immediately prior to such transaction(s) no longer hold publicly-traded
securities having the voting power necessary to elect a majority of the board of
directors of the surviving entity or entities.

 

Please indicate your acceptance of this offer by signing below and returning one
copy to our office. LivePerson is a dynamic organization with tremendous growth
opportunities. We look forward to you joining us and hope that you share our
excitement for the opportunity it presents to everyone on the team.

 

Sincerely,                   /s/ Tim Bixby         Tim Bixby        
President/CFO                   Accepted by:   /s/ Eli Campo   Dec, 22, 2006    
Eli Campo   Date

 

 

 

 

2/21/2007

EMPLOYMENT AGREEMENT

 

Made and entered into in Raanana, Israel, as of the Effective Date (as defined
below) by and between HumanClick Ltd., a corporation organized and existing
under the laws of the State of Israel, having its principal place of business at
Raanana, Israel, (hereinafter the "Company") of the first part and the Employee
(As defined below) of the second part;

 



Personal Information ELI CAMPO Name ID. Number

 



Address    Street City Zip Code

 



     Telephone Facsimile E-mail

 



Terms of Employment Effective Date: 2/21/2007         Position: General Manager,
Tel Aviv   Compensation: 72,000 NIS Per month         Car Expenses Allowance:
No, see section 6 of the agreement Per month Executive's Insurance: 100%    
Advance Study Fund: 100%     Annual Vacation:   20 days per year with full
salary Termination Notice Period: See Offer Letter Dated December 21, 2006

 



  /s/ Tim Bixby   /s/ Eli Campo   HumanClick Ltd.   The Employee             By
Tim Bixby    







 

 

 

 

General Terms

 

A.The following General Terms shall apply to the Employee, subject to the
specific Terms of Employment set forth above. To avoid any doubt, in the event
the Terms of Employment do not grant Employee any of the terms set forth in this
General Terms, notwithstanding anything stated in this General Terms the
Employees shall not be entitled to such terms.

 

B.Unless the context clearly implies or indicates otherwise, the meaning of
words and terms defined in the above Terms of Employment shall apply to this
General Terms.

 

C.Reference to statutes or statutory provisions include reference to any orders
or regulations made thereunder and reference to any statute, provision, order or
regulation as amended, modified, re-enacted or replaced from time to time
whether before or after the date hereof (subject to as otherwise expressly
provided herein) and to any previous statute, statutory provision, order or
regulation amended, modified, re-enacted or replaced by such statute, provision,
order or regulation.

 

D.The terms described in the offer letter dated December 21, 2006 from the
Company to Employee (the "Offer Letter") are incorporated into this Agreement by
reference. In the event of any conflict between the terms of the Offer Letter
and the terms of this Agreement, the terms of the Offer Letter will govern,
except to the extent that such terms are invalid under applicable local law.

 

1.Employment

 

The Company hereby employs the Employee in the Position, and the Employee agrees
to perform services and be employed by the Company in said position in
accordance with the terms and conditions set forth in this Agreement.

 

2.Term of Agreement

 

2.1.The term of this Agreement shall commence on the Effective Date and shall
continue until a written notice of termination is given, as provided in this
Agreement subject to the Termination Notice Period (the "Term").

 

3.Obligations of the Employee

 

3.1.During the entire Term, the Employee shall discharge his\her office and
his\her obligations under the Position in accordance with directives received
from the General manager of the company and shall report to the General manager
of the Company.

 

3.2.During the entire Term, the Employee will devote, subject to the provisions
of this Agreement, all of his\her working time toward fulfilling his\her
obligations and duties to the Company and will carry out his\her job faithfully
and devotedly, in accordance with the objectives of the Company, as they are
defined by the Company's Board of Directors, from time to time.

 

3.3.The Employee shall notify the Company immediately of every matter or
transaction in which he\she has a significant personal interest and\or which
might create a conflict of interest with his\her position in the Company.

 

2

 

 

4.Place of Employment

 

The Employee's regular place of employment shall be in Israel, and will include
travel and periods of stay abroad according to the requirements of the work to
be performed for the Company as determined by the Company's management.

 

5.Compensation

 

5.1.As base compensation for the Employee's services to the Company, the Company
will pay the Employee the Compensation. The Compensation will be adjusted to the
cost of living in accordance with the then applicable law.

 

5.2.Employee agrees that his\her position pursuant to Section 3 above is one
that requires a special measure of personal trust as defined in the Work and
Rest Hours Law, 5711-1951, and therefore, the provisions of such law shall not
apply to the Employee and the Employee shall not be entitled to compensation for
working more than 45 (forty five) hours per week, beyond the Compensation set
forth in Sub-Section 5.1 above.

 

6.Car Expenses

 

During the Term, the Company shall extend to the Employee's use a leased. The
Employee will bear any tax applicable on use of the car by Employee according to
the then applicable law.

 

7.Executive's Insurance

 

7.1.The Company will pay on the Employee’s behalf at the Company’s sole cost and
expense a sum equal to 13 1/3% (thirteen and one-third percent) of the
Employee’s current Compensation each month for executives’ insurance which will
be allocated as follows:

 

(One) 8 1/3% (eight and one third percent) for a severance pay fund;

 

(Two) 5% (five percent) for a provident fund;

 

(Three) In addition the company will pay for an "employment disability"
insurance;

 

7.2The Employee will contribute a sum equal to 5% (five percent) of his\her
monthly current Compensation for each month for the insurance for the provident
fund in accordance with custom and practice.

 

7.3All payments provided for in this Section 7 will be made in such amounts and
in such timely fashion as to guarantee the Employee the full rights and benefits
of such insurance at all times during the Term and thereafter in accordance with
law and practice.

 

7.4During the Term, ownership of all accounts and insurance policies provided
for in this Section 7 shall be in the name of the Company.

 

7.5Subject to section 7.6 hereto, if the employee-employer relationship is
terminated for any reason by:

 

3

 

 

7.5.1the Company, the accounts and/or policies provided for in this Section 7,
including the provident and severance pay funds, will be released to the
Employee and transferred to his\her sole name, effective as of the date of such
termination. The amount of severance pay which the Employee shall be entitled
shall be the greater of (a) the amount accumulated in the policy account for
severance pay; and (b) the amount required by law; or,

 

7.5.2the Employees, the accounts and/or policies provided for in this Section 7,
including the provident and severance pay funds, will be released to the
Employee and transferred to his\her sole name, effective as of the date of such
termination. The amount of severance pay which the Employee shall be entitled
shall be the amount accumulated in the policy account for severance pay.

 

7.6Notwithstanding the provisions of Sub-Section 7.5, the Employee shall not be
entitled to the release of the severance policy to him/her if the Employee has,
of his\her own and sole initiative, terminated his\her employment in the Company
without having given prior notice of his\her resignation at least 30 (thirty)
days in advance, except as a result of a termination due to circumstances beyond
the Employee's control, or the employment is terminated as a result of
circumstances under which according to any law and/or employment agreement
and/or judicial decision (from a court of competent jurisdiction) the Employee
is not entitled to the full amount of discharge compensation that would
otherwise be payable under the Discharge Compensation Law, 5723-1963.

 

8.Advance Study Fund

 

The company will pay, at its sole cost and expense, a sum equal to 7½% (seven
and one-half percent) of the Employee's monthly current Compensation on behalf
of the Employee to the Advanced Study Fund in which the Company participates.
The Employee will pay a sum equal to 2½% (two and one-half percent) of his\her
monthly current Compensation, at his\her expense, into said fund as is standard
practice.

 

9.Recreation Pay

 

The Employee shall be entitled to an annual Recreation Pay per year according to
the then prevailing applicable law.

 

10.Vacations

 

10.1.The Employee shall be entitled to an annual vacation of the number of days
stated in the Terms of Employment above per year with full salary. Annual
vacations may be accumulated and/or redeemed as provided under the law.

 

10.2.The Employee shall be entitled to Sick Leave according to the then
prevailing applicable law.

  

4

 

 



 





11.Termination of Agreement





 

11.1.The Company and the employee shall both have the right to terminate the
Employee's employment with the Company at any time during a Term upon giving a
prior written notice in compliance with the Termination Notice Period. During
the Termination Notice Period, the Employee will continue to discharge his/her
office and cooperate with his/her replacement unless the Company terminates the
employer-employee relationship prior to the end of the Termination Notice
Period. During the Termination Notice Period, the Company will continue to pay
the Employee all payments and honor all commitments owed to the Employee in
accordance with this Agreement. Further, subject to Section 7.6 above, the
Company will pay the Employee the full severance pay compensation required by
law for an employee who is terminated from his/her position, and will transfer
to the Employee's name all of the executives' insurance policies described in
Section 7 above.

 

11.2.At the end of the employment, the Employee shall transfer his/her position
to his/her replacement in an orderly fashion and shall deliver to the Company
all documents, information and all other materials in his/her possession or that
were prepared by him/her relating to his/her work up to the date that he/she
ceases to be employed by the Company.

 

12.Confidentiality and Proprietary Information

 

12.1.During the Term and thereafter the Employee shall preserve the
confidentiality of all information related to the business and activities of the
Company, including all information relating to its technology, products,
suppliers and clients, and shall not reveal any such information to a third
party of any kind.

 

12.2.All right, title and interest in and to any of the products, materials,
methods, processes, techniques, know-how, data, information and other results
whatsoever, discovered or occurring in the course of or arising from the
performance of the work of the Employee under the Agreement, and for a period of
6 (six) months following the termination of the employment under this Agreement,
and any rights in respect thereof, either registered title and copyrights or
not, and all said rights the extent they derive from the work of the employee
under this Agreement, and in and to any drawings, plans, diagrams,
specifications, and other documents containing any said information, shall vest
in the Company exclusively.

 

13.Non-competition

 

13.1.Employee agrees that during the term of this Agreement and any extensions
hereof and for a period of one (1) year after he/she ceases to be employed by
the Company he/she will not, for his own account or as an employee, officer,
director, partner, joint venture, shareholder, investor, consultant or otherwise
(except as an investor in a corporation whose stock is publicly traded and in
which Employee holds less than 5% of the outstanding shares) interest himself in
or engage in any competitive activity anywhere in the world. For the purpose of
this clause, "competitive activity" shall mean the development, production,
sales and/or marketing of any products that competes with any product developed
and/or produced by the company, or is in the process of being developed and/or
produced by the company, during Employee's employment.

 

5

 







 

13.2.Employee agrees that during a period of one year from termination of this
Agreement or any extension hereof he shall not employ directly or indirectly any
individual then employed by the Company.

 

13.3.Employee acknowledges that the restricted period of time and geographical
area specified under paragraph 13.1 hereof are reasonable, in view of the nature
of the business in which the Company is engaged, the Employee's knowledge of the
Company's Business and products and the Compensation he/she receives.

 

13.4.Notwithstanding anything contained in paragraph 13 to the contrary, if the
period of time or the geographical area specified under paragraph 13.1 and 13.2
hereof should be determined to be unreasonable in any judicial proceeding, then
the period of time and area of the restriction shall be reduced so that this
Agreement may be enforced in such area and during such period of time as shall
be determined to be reasonable by such judicial proceeding.

 

13.5.The Employee acknowledge that the Compensation he/she receives hereunder
paid, inter alia, as consideration for his undertaking contained in this Section
13.

 

14.Miscellaneous

 

14.1.The Employee shall not have the right to transfer his\her rights and
obligations under this Agreement to any third party whatsoever.

 

14.2.All of the Employee's Compensation and other payments owing to him/her in
accordance with this Agreement, as they exist at the time of his\her death, will
be paid, in the event of his\her death, God forbid, to his\her heirs, executors,
administrators and/or assigns.

 

14.3.The Employee represents that he\she has read all of the clauses and
paragraphs of this Agreement carefully, that the words and terms of the
Agreement are clear to him and that he\she accepts them in full.

 

14.4.This Agreement represents the entire agreement of the parties and may be
amended only by a written amendment executed by both parties.

 

14.5.This Agreement shall be governed by the law of the state of Israel.

 

14.6.This Agreement shall become effective and binding upon the parties as of
the date first stated above.

 

In WITNESS WHEREOF, the parties have signed this Agreement on the date set forth
above. 

 

/s/ Tim Bixby         /s/ Eli Campo HumanClick Ltd.         The Employee        
      By Tim Bixby   Its Director    

 

6

 

